DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17, 22, 27, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim element “wirelessly transmitting a first frame to the one or more selected access points that includes, for each of the selected access points, an indication 
The same is true of “the respective access point” recited in claim 5, 16, and claim 29. Claims 2-4, 6-15, and 17 depend on claim 1 and include all of the claim elements of claim 1 and, thus, are rejected for the same reasons as claim 1.
Regarding claim 6, the claim element “that is configured to cause the plurality of wireless access points and the plurality of wireless access points to set their network allocation vectors (NAVs)” is vague and indefinite because the plurality of wireless access points are recited twice, which renders the scope of the claim not clearly defined.
Regarding claim 22, the claim element “the third frame” has no antecedent basis.
Regarding claim 27, the claim element “the fourth frame” has no antecedent basis.

Allowable Subject Matter
Claims 18-21, 23-26, 28, and 30 are allowed.
Claims 1-17, 22, 27, and 29 are currently rejected but would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance:
A relevant prior art reference, Liu et al. (US 2020/0120544), discloses CCA status reporting and NAV distribution for coordinated transmission in a multi-AP WLAN, where a coordinator AP broadcasts a RTS frame to a set of coordinated APs, which allows the coordinated APs with a CCA clear status to set a protected period in a CTS frame to silence the associated non-AP STAs.
Another relevant prior art reference, Seok et al. (US 2020/0245352), discloses coordinated multi-access point channel access, where a coordinator AP that obtains a transmission opportunity (TXOP) can grant one or more APs under control of the coordinator AP the use of some of the bandwidth granted by the TXOP.
Another relevant prior art reference, Guo (US 2021/0075566), discloses spatial reuse based on multi-access point AP coordination, where a first access point sends identification information to a second access point to indicate the second access point to perform spatial reuse during uplink data transmission performed by a first station associated with the first access point, where, through coordination between access points, the first access point configures a spatial reuse transmission opportunity for another specific AP to perform spatial reuse transmission.

as recited in claim 18 and similarly recited in claim 30, wirelessly receiving a first frame from a second wireless access point that includes an indication of time resources of a plurality of time resources of a transmission opportunity obtained by the second wireless access point allocated to the first wireless access point and usable by the first wireless access point to transmit data to, or receive data from, one or more wireless stations associated with the first wireless access point during the transmission opportunity; and
wirelessly transmitting data to, or receiving data from, one or more wireless stations of the wireless stations associated with the first wireless access point using the time resources allocated to the first wireless access point from the plurality of time resources.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US 2015/0359008) discloses communication in a network of WLAN overlapping basic service set, where an access point coordinates its own TXOP schedule with 
Viger et al. (US 2018/0049242) discloses enhanced channel allocation over multi-channel wireless networks including collaboration among a plurality of devices to reserve a transmission opportunity on a composite channel and to efficiently manage allocation of the sub-channels for simultaneous data transmission from two or more devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        01/07/2022